Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 1 of 27   PageID #: 60




                                                                         I
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 2 of 27   PageID #: 61
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 3 of 27   PageID #: 62
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 4 of 27   PageID #: 63
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 5 of 27   PageID #: 64
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 6 of 27   PageID #: 65
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 7 of 27   PageID #: 66
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 8 of 27   PageID #: 67
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 9 of 27   PageID #: 68
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 10 of 27   PageID #: 69
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 11 of 27   PageID #: 70
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 12 of 27   PageID #: 71
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 13 of 27   PageID #: 72
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 14 of 27   PageID #: 73
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 15 of 27   PageID #: 74
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 16 of 27   PageID #: 75
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 17 of 27   PageID #: 76
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 18 of 27   PageID #: 77
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 19 of 27   PageID #: 78
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 20 of 27   PageID #: 79
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 21 of 27   PageID #: 80
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 22 of 27   PageID #: 81
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 23 of 27   PageID #: 82
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 24 of 27   PageID #: 83
From: Nobody <SMTP:nobody@informe.org>
Sent: Case
      8/26/2016   5:05:31 PM Document 1-9 Filed 03/19/19 Page 25 of 27
           2:19-cv-00116-DBH                                             PageID #: 84
To: WALZ_CALIBER
WALZ ID: 260_WALZ_CALIBER@walzgroup.com

Your pre-foreclosure reporting form has been successfully submitted to the Bureau
of Consumer Credit Protection. Here is a copy of your submission.
-----
Mortgage Information
-----
Company providing the notice:Caliber Home Loans, Inc.
Owner of the mortgage:LSF9 MASTER PARTICIPATION TRUST
What term best describes the owner of the mortgage?:Securitized Pool
Filer's Email Address:WALZ_CALIBER@walzgroup.com
Contact information for persons having the authority to modify the mortgage to
avoid foreclosure:Kendal Brown 13801 Wireless Way, Oklahoma City, OK 73134
800-321-1437 ext. 2626 BreachInbox@caliberhomeloans.com

-----
Consumer Information
-----

Consumer   First name:MICAH
Consumer   Middle Initial/Middle Name:
Consumer   Last name:HOLLOWAY
Consumer   Suffix:
Property   Address line 1:23 FOREST ST
Property   Address line 2:
Property   Address line 3:
Property   Address City/Town:PORTLAND
Property   Address State:
Property   Address zip code:04102
Property   Address County:Cumberland

-----
Notification Details
-----

Date notice was mailed:8/26/2016
Amount needed to cure the default:148388.77
Consumer Address line 1:216 ADAMS RD
Consumer Address line 2:
Consumer Address line 3:
Consumer Address City/Town:BOWDOIN
Consumer Address State:ME
Consumer Address zip code:04287
From: Nobody <SMTP:nobody@informe.org>
Sent: Case
      8/26/2016   5:05:35 PM Document 1-9 Filed 03/19/19 Page 26 of 27
           2:19-cv-00116-DBH                                             PageID #: 85
To: WALZ_CALIBER
WALZ ID: 260_WALZ_CALIBER@walzgroup.com

Your pre-foreclosure reporting form has been successfully submitted to the Bureau
of Consumer Credit Protection. Here is a copy of your submission.
-----
Mortgage Information
-----
Company providing the notice:Caliber Home Loans, Inc.
Owner of the mortgage:LSF9 MASTER PARTICIPATION TRUST
What term best describes the owner of the mortgage?:Securitized Pool
Filer's Email Address:WALZ_CALIBER@walzgroup.com
Contact information for persons having the authority to modify the mortgage to
avoid foreclosure:Kendal Brown 13801 Wireless Way, Oklahoma City, OK 73134
800-321-1437 ext. 2626 BreachInbox@caliberhomeloans.com

-----
Consumer Information
-----

Consumer   First name:HANNAH
Consumer   Middle Initial/Middle Name:
Consumer   Last name:MONACO
Consumer   Suffix:
Property   Address line 1:23 FOREST ST
Property   Address line 2:
Property   Address line 3:
Property   Address City/Town:PORTLAND
Property   Address State:
Property   Address zip code:04102
Property   Address County:Cumberland

-----
Notification Details
-----

Date notice was mailed:8/26/2016
Amount needed to cure the default:148388.77
Consumer Address line 1:216 ADAMS RD
Consumer Address line 2:
Consumer Address line 3:
Consumer Address City/Town:BOWDOIN
Consumer Address State:ME
Consumer Address zip code:04287
Case 2:19-cv-00116-DBH Document 1-9 Filed 03/19/19 Page 27 of 27   PageID #: 86
